 CARLING BREWING COMPANY INC.347Carling Brewing Company Inc.'andInternationalUnion ofUnited Brewery,Flour, Cereal,Soft Drink,and DistilleryWorkers of America,AFL-CIO,Petitioner.Case No. 10-RC-4505.January 26, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lovic A. Brooks, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of accounting departmentemployees at the Employer's Atlanta, Georgia, plant.The Employerasserts that the appropriate unit consists of all of its office and plantclerical employees, including the employees in the accounting depart-ment, as sought in the original petition 2The Petitioner, in thealternative, asserts that an office clerical unit is appropriate.How-ever, the Petitioner would exclude from such alternative unit certainemployees who it contends are plant clerical or confidential employees.The Employer denies that the disputed employees perform any plantclerical or confidential duties, and would include them in the officeclerical unit.The Petitioner would also exclude and the Employerwould include the engineer clerk.At the hearing, the parties agreedto exclude the general accountant and the receiving and disbursingaccountant as supervisors.There is no history of bargaining onbehalf of the employees involved herein.The Employer is engaged in the manufacture of beer at its Atlanta,Georgia, plant.Its clerical operations are conducted mainly in abuilding called the brew house.However, some clerical functions areI The name of the Employer appears as corrected at the hearing.z The petition was amended at the hearing.126 NLRB No. 42. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed in the bottle shop which is located about 200 yards fromthe brew house 3There are seven accounting department employees classified as thesecretary to the comptroller, the accountant, the accounts payableclerk, the National Cash Register operator, the biller clerk, the payrollclerk, and the statistical clerk.These employees, located in a separateroom in the brew house, perform accounting duties under the imme-diate supervision of the accounting department head.The recorddoes not show that accounting department employees possess educa-tion, experience, or skills different from other office clerical employees.Also located in the brew house but in a different room are officeclerical employees classified as secretary to the regional advertisingmanager, secretary to the personnel manager, the switchboard oper-ator, and the office services employee.The secretaries perform theusual secretarial tasks, but in addition the secretary to the personnelmanager assists at the switchboard; the switchboard operator, onoccasion, works in the accounting department; and the office servicesemployee acts as messenger, mail clerk, mimeograph clerk, and chauf-feur.All clerical employees are salaried, are on the same payroll,are subject to the same promotional, vacation, and pay policies, andenjoy the same employee benefits. In view of the foregoing we findthat a separate unit of the employees in the accounting departmentis not appropriate, as it is clear that this department constitutes onlya segment of the office force and may not therefore constitute a sepa-rate unit'However, we find that a unit of office clerical employees,including the accounting department employees is appropriate, andas the Petitioner has made an adequate showing of interest in thisgroup we shall direct an election among the office clerical employees.There remains for consideration the unit placement of the followingemployees :Plant clerical employees:The Petitioner would exclude as plantclerical employees the sales order and scheduling clerk and his as-sistant,who prepare schedules and shipment orders; the materialscontrol clerk, who orders packaging materials; and the storekeeper,who purchases maintenance supplies and operates the storeroom.Allthese employees work in the bottle shop under the immediate super-vision of the production manager.As they work in a productionarea under the production supervisor, we find that they are plantclericals and we shall exclude them.Confidential employees:The Petitioner would exclude the secretaryto the personnel manager and the secretary to the production manageron the ground that they type minutes of management meetings andprepare, and have access to, materials and files containing labor rela-tions matters.However, the record shows that at the time of the hear-8Therecord does not show the location of the plant.'Swift & Company,119 NLRB 1556. QUALITY FOOD MARKETS, INC.349-ing these employees had been relieved of all duties with respect to laborrelations matters.Moreover, neither the production manager nor thepersonnel manager formulates or effectuates management policies inthe field of labor relations.5Accordingly, we find that the secretary tothe personnel manager and the secretary to the production managerare not confidential employees and we shall include them in the unit.The engineer clerk:The Employer would include this employee inthe office clerical unit.The Petitioner would exclude him as a plantclerical employee, or, in the alternative, would exclude his classifica-tion on the ground that there are no employees presently employedin this category.The Employer testified at the hearing that theposition of engineer clerk had been in existence for approximately 5months, and although it asserted that it intended to fill the positionbefore November, at the time of the hearing on October 21, 1959,and at the time the Employer filed its brief on November 4, 1959,the position was still vacant. In these circumstances, we shall not passon the unit placement of the engineer clerk.We find that the following employees at the Employer's Atlanta,Georgia, brewery, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.6All office clerical employees including the secretary to the regionalmanager, the secretary to the regional advertising manager, the sec-retary to the comptroller, the accounts payable clerk, the NationalCash Register operator, the biller, the payroll clerk, the statisticalclerk, the secretary to the personnel manager, the office services clerk,the switchboard operator, and the secretary to the production man-ager, but excluding the sales order and scheduling clerk, the assistantsalesorder and scheduling clerk the materials control clerk, the store-keeper, the general accountant, the receiving and disbursing ac-countant, all other employees, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]SeeThe B. F. Goodrich Company,115 NLRB 722e In view of our findings herein, we find no merit in the other contentions advanced bythe Employer in support of an overall office clerical unit consisting of both office andplant clerical employees.Cf.Armour and Company,119 NLRB 122, 123,CopelandRefrigeration Corporation,118 NLRB 1364, 1365.Quality Food Markets, Inc.andLocal No. 328, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America.Case No. 18-CA-991. January 27, 1960DECISION AND ORDEROn April 30, 1959, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding that1,26NLRB No. 38.